DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-14 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 04/22/2021, with respect to the rejection(s) of claims 1-14 has been fully considered and the results as followings:
On pages 8-9 of Applicant’s remarks, Applicant argues that the combination of Ishimoto and Ishimoto II does not teach or suggest the limitations of “the mark in two or more different display forms” because Ishimoto II discloses in paragraph [0123] as “even if workers are located at the positions indicated by the obstacle marks 161 and 162, no worker information is provided on display.” That is, no workers or obstacles corresponding to the obstacle marks 161 and 162 are displayed. Thus, the obstacle marks 161 and 162 do not satisfy the limitation that “the mark representing the position of the monitoring target included in the displayed image of the surroundings.”
Examiner respectfully disagrees with Applicant because the mark in two or more different display forms is not required to include associated worker information. Further, as discussed in the Non-Final rejection mailed on 01/26/2021, the rejection relied upon Ishimoto II to clearly disclose the display is configured to display the mark in two or more different display forms (Ishimoto II: Abstract, [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24: FIG. 23 shows a monitor image with obstacle marks 161 and 162 displayed at the positions of obstacles having been detected via proximity sensors. In this case, even if workers are located at the positions indicated by the obstacle marks 161 and 162, no worker information is provided on display. FIG. 24 shows a display screen with the obstacle mark 161 having moved into the surrounding image area 111. In this situation, a worker image 123 obtained by converting an image of the worker captured via the camera 10a, 10b or 10c, to a bird's eye view, is displayed in place of the obstacle mark 161. In addition, as long as the obstacle mark 162 in FIG. 23 remains outside the surrounding image area 111, an approaching mark 130, indicating that the obstacle is located outside the alarm range, is displayed in place of the obstacle mark 162 in the display screen in FIG. 24).
As in Ishimoto II’s teachings, the obstacle mark 161 corresponding to the position of a worker outside the alarm range displayed in FIG. 23 is displayed in a different form as the worker image in FIG. 24 when the worker moves into the alarm range. Further, the obstacle mark 162 corresponding to the position of a worker outside the alarm range displayed in FIG. 23 is displayed in a different form as the approaching mark 130 in FIG. 24 when the corresponding worker remained in the zone outside the alarm range.
Therefore, in view of teachings by Ishimoto and Ishimoto II, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the excavator machine of Ishimoto to include the display is configured to display the mark in two or more different display forms, as suggested by Ishimoto II. The motivation for this is to provide different information corresponding to locations of detected obstacles.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto (Ishimoto - US 2014/0354813 A1) in view of Ishimoto (Ishimoto II – US 2013/0088593 A1).

As to claim 1, Ishimoto discloses a surroundings monitoring system for a work machine, the surroundings monitoring system comprising:
a sensor (Ishimoto: Abstract and FIG. 4 the bucket observation camera 13F, the right side camera 13R, the rearward camera 13B, and the left side camera 13L) configured to capture an image of surroundings of the work machine (Ishimoto: [0047]-[0052], FIG. 1 the hydraulic excavator 1, and FIG. 3-4: The rearward camera 13B is captured the view image of the wide range of the backward direction from the upper swiveling structure 5, and the operator is able to have view field substantially all around other than the fore direction with unstrained posture in the operator's cab by the provision of the left side camera 13L and right side camera 13R in addition to the rearward camera 13B); and
a display (Ishimoto: Abstract, [0050-[0055], [0080], FIG. 3 the virtual view point displaying area 17 and FIG. 4 the monitor 14) configured to display the image of the surroundings of the work machine captured by the sensor (Ishimoto: [0050], [0063]-[0064], [0078], [0080], [0084], FIG. 3 the dangerous zone Z1 and the attention zone Z2 and FIG. 5-8: The image correction section 22 of the display controller receives data of the camera images from the cameras 13B, 13L, 13R, 13F and makes correction process on the camera images. The corrected camera images of the cameras 13B, 13L, 13R, 13F are subjected to carry out the view point conversion process in the view point converting section 23 to produce the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L. Then, the image composing section 24 composes the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L to produce an composed virtual view point image. The display image creation section 25 brings to add the work machine image 17M at the center position of the composed virtual view point image) and a mark representing a position of a monitoring target included in the displayed image of the surroundings (Ishimoto: [0084]-[0085], [0089]-[0093], and FIG. 5-7: A ,
wherein the display is configured to display the mark representing the position of the monitoring target included in the displayed image of the surroundings (Ishimoto: [0050], [0063]-[0064], [0078], [0080], [0084], FIG. 3 the dangerous zone Z1 and the attention zone Z2 and FIG. 5-8: A worker M as stationary or movable obstacle is shown in the virtual view point image of FIG. 5 to FIG. 7 and the camera through image of FIG. 6. Under this circumstance, the operator pressed the switch 16c to select the rearward camera 13B, thereby being displayed the camera through image from the rearward camera 13B on the camera through image displaying area 18. Since the worker M stands at the backward position of the hydraulic excavator, the worker M is appeared the camera through image in the camera through image in this figure).
Ishimoto does not explicitly disclose wherein the display is configured to display the mark in two or more different display forms.
However, it has been known in the art of displaying information around a machine to implement the display is configured to display the mark in two or more different display forms, as suggested by Ishimoto II, which discloses the display is configured to display the mark in two or more different display forms (Ishimoto II: Abstract, [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24: FIG. 23 shows a monitor image with obstacle marks 161 and 162 displayed at the positions of obstacles having been detected via proximity sensors. In this case, even if workers are located at the positions indicated by the obstacle marks 161 and 162, no worker information is provided on display. FIG. 24 shows a display screen with the obstacle mark 161 having moved into the surrounding image area 111. In this situation, a worker image 123 obtained by converting an image of the worker captured via the camera 10a, 10b or 10c, to a bird's eye view, is displayed in place of the obstacle mark 161. In addition, as long as the obstacle mark 162 in FIG. 23 remains outside the surrounding image area 111, an approaching mark 130, indicating that the obstacle is located outside the alarm range, is displayed in place of the obstacle mark 162 in the display screen in FIG. 24).
Therefore, in view of teachings by Ishimoto and Ishimoto II, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the excavator machine of Ishimoto to include the display is configured to display the mark in two or more different display forms, as suggested by Ishimoto II. The motivation for this is to provide different information corresponding to locations of detected obstacles.

As to claim 2, Ishimoto and Ishimoto II disclose the limitations of claim 1 further comprising the surroundings monitoring system as claimed in claim 1, further comprising:
processing circuitry (Ishimoto: FIG. 4 the display controller 20 and Ishimoto II: FIG. 3 the monitoring controller 60) configured to detect the monitoring target in the surroundings of the work machine (Ishimoto: [0084]-[0085], [0089]-[0093], and FIG. 5-7 and Ishimoto II:[0005], [0054], [0063], [0067], [0078]-0085], [0095], FIG. 4, FIG. 7-8, and FIG. 23-24: The conditions in this area 102 are displayed in the form of the bird's eye view image at the display device. The third area 103 corresponds to a warning range set around the work machine, and if a ,
wherein the display is configured to change a form of display of the mark in accordance with a number of monitoring targets detected by the processing circuitry (Ishimoto II: Abstract, [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24: FIG. 23 shows a monitor image with obstacle marks 161 and 162 displayed at the positions of obstacles having been detected via proximity sensors. In this case, even if workers are located at the positions indicated by the obstacle marks 161 and 162, no worker information is provided on display. FIG. 24 shows a display screen with the obstacle mark 161 having moved into the surrounding image area 111. In this situation, a worker image 123 obtained by converting an image of the worker captured via the camera 10a, 10b or 10c, to a bird's eye view, is displayed in place of the obstacle mark 161. In addition, as long as the obstacle mark 162 in FIG. 23 remains outside the surrounding image area 111, an approaching mark 130, indicating that the obstacle is located outside the alarm range, is displayed in place of the obstacle mark 162 in the display screen in FIG. 24).

As to claim 3, Ishimoto and Ishimoto II disclose the limitations of claim 2 further comprising the surroundings monitoring system as claimed in claim 2, wherein
the display is configured to change the form of display of the mark in accordance with the number of the monitoring targets actually detected by the processing circuitry (Ishimoto II: even if workers are located at the positions indicated by the obstacle marks 161 and 162, no worker information is provided on display. FIG. 24 shows a display screen with the obstacle mark 161 having moved into the surrounding image area 111. In this situation, a worker image 123 obtained by converting an image of the worker captured via the camera 10a, 10b or 10c, to a bird's eye view, is displayed in place of the obstacle mark 161. In addition, as long as the obstacle mark 162 in FIG. 23 remains outside the surrounding image area 111, an approaching mark 130, indicating that the obstacle is located outside the alarm range, is displayed in place of the obstacle mark 162 in the display screen in FIG. 24).

As to claim 4, Ishimoto and Ishimoto II disclose the limitations of claim 3 further comprising the surroundings monitoring system as claimed in claim 3, wherein
the sensor (Ishimoto: [0047]-[0052], FIG. 1 the hydraulic excavator 1, and FIG. 3-4: The rearward camera 13B is captured the view image of the wide range of the backward direction from the upper swiveling structure 5, and the operator is able to have view field substantially all around other than the fore direction with unstrained posture in the operator's cab by the provision of the left side camera 13L and right side camera 13R in addition to the rearward camera 13B and Ishimoto II: [0048], [0051], [0065], [0068], [0084], and FIG. 4 the cameras 13a-13c: Reference numerals 13a, 13b and 13c indicate cameras, i.e., image-capturing units. The camera 13a, which is disposed near the wireless receiver 10a, is oriented so that it is able to capture an image over a range matching the reception range of the wireless receiver 10a. The camera 13b, includes a plurality of cameras having imaging ranges different from each other (Ishimoto: [0047]-[0052], FIG. 1 the hydraulic excavator 1, and FIG. 3-4 and Ishimoto II: [0048], [0051], [0065], [0068], [0084], FIG. 1 and FIG. 4 the cameras 13a-13c), and
the display is configured to display the image of the surroundings of the work machine captured by one or some or all of the plurality of cameras (Ishimoto: [0063]-[0064], [0080], [0084]-[0085], [0089]-[0093], FIG. 3 the dangerous zone Z1 and the attention zone Z2 and FIG. 5-8 and Ishimoto II: Abstract, [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24), and to change the form of display of the mark in accordance with the number of the monitoring targets actually detected by the processing circuitry in a surrounding area of the work machine corresponding to the image actually displayed (Ishimoto II: Abstract, [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24: FIG. 23 shows a monitor image with obstacle marks 161 and 162 displayed at the positions of obstacles having been detected via proximity sensors. In this case, even if workers are located at the positions indicated by the obstacle marks 161 and 162, no worker information is provided on display. FIG. 24 shows a display screen with the obstacle mark 161 having moved into the surrounding image area 111. In this situation, a worker image 123 obtained by converting an image of the worker captured via the camera 10a, 10b or 10c, to a bird's eye view, is displayed in place of the obstacle mark 161. In addition, as long as the obstacle mark 162 in FIG. 23 remains outside the surrounding image area 111, an approaching mark 130, indicating that the obstacle is located outside the alarm range, is displayed in place of the obstacle mark 162 in the display screen in FIG. 24).

As to claim 8, Ishimoto and Ishimoto II disclose the limitations of claim 1 further comprising the surroundings monitoring system as claimed in claim 1, wherein
the display is configured to change a form of display of the mark in accordance with a number of monitoring targets included in the image (Ishimoto II: Abstract, [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24: FIG. 23 shows a monitor image with obstacle marks 161 and 162 displayed at the positions of obstacles having been detected via proximity sensors. In this case, even if workers are located at the positions indicated by the obstacle marks 161 and 162, no worker information is provided on display. FIG. 24 shows a display screen with the obstacle mark 161 having moved into the surrounding image area 111. In this situation, a worker image 123 obtained by converting an image of the worker captured via the camera 10a, 10b or 10c, to a bird's eye view, is displayed in place of the obstacle mark 161. In addition, as long as the obstacle mark 162 in FIG. 23 remains outside the surrounding image area 111, an approaching mark 130, indicating that the obstacle is located outside the alarm range, is displayed in place of the obstacle mark 162 in the display screen in FIG. 24).

As to claim 10, Ishimoto and Ishimoto II disclose the limitations of claim 1 further comprising the surroundings monitoring system as claimed in claim 1, further comprising:
processing circuitry provided separately from the display (Ishimoto: [0050], [0052], [0057], FIG. 1 the display controller 20 and the monitor 14: the monitor 14 is displayed the Ishimoto II: FIG. 3 the display device 50 and the monitoring controller 60), and configured to select a mark image to be displayed as the mark, from among two or more types of mark images, and to transmit, to the display, data of specification information necessary for displaying the selected mark image on the display (Ishimoto II: Abstract, [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24),
wherein the display is configured to display the mark image received from the processing circuitry as the mark (Ishimoto II: Abstract, [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24: FIG. 23 shows a monitor image with obstacle marks 161 and 162 displayed at the positions of obstacles having been detected via proximity sensors. In this case, even if workers are located at the positions indicated by the obstacle marks 161 and 162, no worker information is provided on display. FIG. 24 shows a display screen with the obstacle mark 161 having moved into the surrounding image area 111. In this situation, a worker image 123 obtained by converting an image of the worker captured via the camera 10a, 10b or 10c, to a bird's eye view, is displayed in place of the obstacle mark 161. In addition, as long as the obstacle mark 162 in FIG. 23 remains outside the surrounding image area 111, an approaching mark 130, indicating that the obstacle is located outside the alarm range, is displayed in place of the obstacle mark 162 in the display screen in FIG. 24).

As to claim 11, Ishimoto and Ishimoto II disclose the limitations of claim 10 further comprising the surroundings monitoring system as claimed in claim 10, wherein
the processing circuitry is configured to adjust a resolution of position information of the mark image on the image (Ishimoto II: Abstract, [0054], [0066], [0073], [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24: the approaching mark 130 is displayed within the surrounding image area 111 for any worker that is located outside the second area 102 set within the real space surrounding the work machine but is currently located within an alert-prompting area, e.g., the worker with a worker ID P3 in FIG. 7. In other words, the approaching mark 130 is displayed in the surrounding image area 111, for a worker located in a part of the third area 103, set within real space surrounding the work machine, that does not overlap the second area 102), the position information being included in the specification information of the data, and to transmit, to the display, the data in which the resolution of the position information is adjusted by the processing circuitry (Ishimoto II: Abstract, [0054], [0066], [0073], [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24).

As to claim 13, Ishimoto and Ishimoto II disclose the limitations of claim 1 further comprising the surroundings monitoring system as claimed in claim 1, further comprising:
circuitry configured to, when there is a vehicle approaching the work machine relatively from a distance from the work machine, notify presence of the vehicle (Ishimoto: [0084]-[0085], [0089]-[0093], and FIG. 5-7: A worker M as stationary or movable obstacle is shown in the virtual view point image of FIG. 5 to FIG. 7 and the camera through image of FIG. 6. Under this circumstance, the operator pressed the switch 16c to select the rearward camera 13B, thereby  and Ishimoto II: Abstract, [0078]-[0085], [0123], and FIG. 7-8, and FIG. 23-24: FIG. 23 shows a monitor image with obstacle marks 161 and 162 displayed at the positions of obstacles having been detected via proximity sensors. In this case, even if workers are located at the positions indicated by the obstacle marks 161 and 162, no worker information is provided on display. FIG. 24 shows a display screen with the obstacle mark 161 having moved into the surrounding image area 111. In this situation, a worker image 123 obtained by converting an image of the worker captured via the camera 10a, 10b or 10c, to a bird's eye view, is displayed in place of the obstacle mark 161. In addition, as long as the obstacle mark 162 in FIG. 23 remains outside the surrounding image area 111, an approaching mark 130, indicating that the obstacle is located outside the alarm range, is displayed in place of the obstacle mark 162 in the display screen in FIG. 24).

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto (Ishimoto - US 2014/0354813 A1) in view of Ishimoto (Ishimoto II – US 2013/0088593 A1) and further in view of Park (Park – US 2017/0101056 A1).

As to claim 5, Ishimoto and Ishimoto II disclose the limitations of claim 3 except for the claimed limitations of the surroundings monitoring system as claimed in claim 3, wherein the display is configured to change the form of display of the mark such that an amount of data of specification information necessary for displaying the mark is reduced as the number of the monitoring targets actually detected by the processing circuitry increases.
However, it has been known in the art of providing information to a driver to implement the display is configured to change the form of display of the mark such that an amount of data of specification information necessary for displaying the mark is reduced as the number of the monitoring targets actually detected by the processing circuitry increases, as suggested by Park, which discloses the display is configured to change the form of display of the mark such that an amount of data of specification information necessary for displaying the mark is reduced as the number of the monitoring targets actually detected by the processing circuitry increases (Park: Abstract, [0196]-[0203], [0273]-[0284], and FIG. 14-15: when a total of eight moving objects 1511, 1512, 1521, 1531, 1532, 1533 and 1534 is detected and the number of moving objects corresponds to a second congestion value, the controller 170 may adjust the scale of the map such that only two high-ranking moving objects 1512 and 1521, which are the closest to the vehicle surround monitoring device 100, among the eight moving objects 1511, 1512, 1521, 1531, 1532, 1533 and 1534 are displayed).
Therefore, in view of teachings by Ishimoto, Ishimoto II, and Park, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the excavator machine of Ishimoto and Ishimoto II to include the display is configured to change the form of display of the mark such that an amount of data of specification information necessary for displaying the mark is reduced as the number of the monitoring targets actually detected by the processing circuitry increases, as suggested by Park. The motivation for this is to provide different information corresponding to locations of detected moving obstacles.

As to claim 6, Ishimoto, Ishimoto II, and Park disclose the limitations of claim 2 further comprising the surroundings monitoring system as claimed in claim 2, wherein
a maximum detection number that is an upper limit of the number of the monitoring targets detected by the processing circuitry is predetermined (Park: Abstract, [0196]-[0203], [0273]-[0284], and FIG. 14-15: The controller 170 may calculate congestion based on the total number of moving objects detected by the sensing unit 160. For example, the controller 170 may calculate a first congestion value when one moving object is detected at a specific point in time, and may calculate a second congestion value, which is greater than the first value, when two or more moving objects are detected at a specific point in time. In addition, the controller 170 may adjust the scale of the map such that the number of moving objects to be displayed on the map corresponds to the calculated congestion value), and
the display is configured to change the form of display of the mark in accordance with the maximum detection number (Park: Abstract, [0196]-[0203], [0273]-[0284], and FIG. 14-15: when a total of eight moving objects 1511, 1512, 1521, 1531, 1532, 1533 and 1534 is detected and the number of moving objects corresponds to a second congestion value, the controller 170 may adjust the scale of the map such that only two high-ranking moving objects 1512 and 1521, which are the closest to the vehicle surround monitoring device 100, among the eight moving objects 1511, 1512, 1521, 1531, 1532, 1533 and 1534 are displayed).

As to claim 7, Ishimoto, Ishimoto II, and Park disclose the limitations of claim 6 further comprising the surroundings monitoring system as claimed in claim 6, wherein the display is configured to change the form of display of the mark such that an amount of data of specification information necessary for displaying the mark is reduced as the maximum detection number increases (Park: Abstract, [0196]-[0203], [0273]-[0284], and FIG. 14-15: when a total of eight moving objects 1511, 1512, 1521, 1531, 1532, 1533 and 1534 is detected and the number of moving objects corresponds to a second congestion value, the controller 170 may adjust the scale of the map such that only two high-ranking moving objects 1512 and 1521, which are the closest to the vehicle surround monitoring device 100, among the eight moving objects 1511, 1512, 1521, 1531, 1532, 1533 and 1534 are displayed).

As to claim 9, Ishimoto, Ishimoto II, and Park disclose the limitations of claim 8 further comprising the surroundings monitoring system as claimed in claim 8, wherein the display is configured to change the form of display of the mark such that mi amount of data of specification information necessary for displaying the mark is reduced as the number of the monitoring targets included in the image increases (Park: Abstract, [0196]-[0203], [0273]-[0284], and FIG. 14-15: when a total of eight moving objects 1511, 1512, 1521, 1531, 1532, 1533 and 1534 is detected and the number of moving objects corresponds to a second congestion value, the controller 170 may adjust the scale of the map such that only two high-ranking moving objects 1512 and 1521, which are the closest to the vehicle surround monitoring device 100, among the eight moving objects 1511, 1512, 1521, 1531, 1532, 1533 and 1534 are displayed).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto (Ishimoto - US 2014/0354813 A1) in view of Ishimoto (Ishimoto II – US 2013/0088593 A1) and further in view of Lim et al. (Lim – US 2015/0343976 A1).

As to claim 12, Ishimoto and Ishimoto II disclose the limitations of claim 1 except for the claimed invention of the surroundings monitoring system as claimed in claim 1, wherein the display is configured to cause display of the mark to differ between when the monitoring target is stationary and when the monitoring target is in motion.
However, it has been known in the art of providing information to a driver to implement the display is configured to cause display of the mark to differ between when the monitoring target is stationary and when the monitoring target is in motion, as suggested by Lim, which discloses the display is configured to cause display of the mark to differ between when the monitoring target is stationary (Lim: Abstract, [0013]-[0015], [0023]-[0025], [0043], [0049], FIG. 4: the control unit 340 displays a drawing as illustrated in FIG. 4 on the display 310 so as to allow a driver to directly set the rotation safe-distance area and the sensor recognition area. Further, the control unit 340 makes a pattern of fixed objects 43 and 44 using the ultrasonic sensor 330) and when the monitoring target is in motion (Lim: Abstract, [0043], [0064]-[0066], and FIG. 7: A basic concept of the present invention sets a predetermined distance from the construction machine (or vehicle) as a safe-distance area (a work pattern area), patterns fixed objects within the set safe-distance area, and issues an alarm warning and/or displays a captured (or detected) image on a display, when other moving objects excluding the fixed objects (that is, patterned fixed objects) sensed by the construction machine are sensed).
Therefore, in view of teachings by Ishimoto, Ishimoto II, and Lim, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the excavator machine of Ishimoto and Ishimoto II to include the display is configured to cause display of the mark to differ between when the monitoring target is stationary and when the monitoring target is in motion, as suggested by Lim. The motivation for this is to provide different information corresponding to locations of detected obstacles as fixed or moving objects.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto (Ishimoto - US 2014/0354813 A1) in view of Ishimoto (Ishimoto II – US 2013/0088593 A1) and further in view of Kurihara et al. (Kurihara – US 2015/0326829 A1).
As to claim 14, Ishimoto and Ishimoto II disclose the limitations of claim 1 except for the claimed invention of the surroundings monitoring system as claimed in claim 1, further comprising:
first circuitry configured to detect the monitoring target in the surroundings of the work machine (Ishimoto: [0047]-[0052], FIG. 1 the hydraulic excavator 1, and FIG. 3-4: The rearward camera 13B is captured the view image of the wide range of the backward direction from the upper swiveling structure 5, and the operator is able to have view field substantially all around other than the fore direction with unstrained posture in the operator's cab by the provision of the left side camera 13L and right side camera 13R in addition to the rearward camera 13B and Ishimoto II:[0005], [0054], [0063], [0067], [0078]-0085], [0095], FIG. 4, FIG. 7-8, and FIG. 23-24: The conditions in this area 102 are displayed in the form of the bird's eye view image at the display device. The third area 103 corresponds to a warning range set around the work machine, and if a worker enters the third area 103 beyond a boundary 103a, the worker is determined to be approaching the work machine or to be within the warning range. The sensitivity level of each of the wireless receivers 10a, 10b and 10c may be adjusted so that the outer boundary 103a of the ;
second circuitry configured to ensure safety in the surroundings of the work machine in response to detection of the monitoring target by the first circuitry (Ishimoto: [0047]-[0052], [0063]-[0064], FIG. 1 the hydraulic excavator 1, and FIG. 3-4 the attention zone Z2 and the dangerous zone Z1: the attention zone Z2 is a ring area placed outside the circular area of the dangerous zone Z1 for bringing attention to the operator. The outer end of the attention zone Z2 is normally set for the dimension approximately twice radius larger than the circle of the dangerous zone Z1. Although the dangerous zone Z1 is nearly matched with the area of the virtual view point image area 17, broader area may be set than the dangerous zone Z1 and Ishimoto II: [0005], [0054], [0063], [0067], [0078]-0085], [0095], FIG. 4, FIG. 7-8, and FIG. 23-24: The conditions in this area 102 are displayed in the form of the bird's eye view image at the display device. The third area 103 corresponds to a warning range set around the work machine, and if a worker enters the third area 103 beyond a boundary 103a, the worker is determined to be approaching the work machine or to be within the warning range. The sensitivity level of each of the wireless receivers 10a, 10b and 10c may be adjusted so that the outer boundary 103a of the third area 103 defines the outer limit at which the signal transmitted from the wireless transmitter 81 located at the boundary 103a can be received at the wireless receivers 10a, 10b and 10c).

The combination of Ishimoto and Ishimoto II does not explicitly disclose:
processing circuitry configured to determine, with respect to at least one of the first circuitry and the second circuitry, at least one of whether the at least one of the first circuitry and the second circuitry is operating and whether an operating condition thereof is normal; and
third circuitry configured to make a notification indicating that an operation of the first circuitry or the second circuitry is restricted in response to the processing circuitry determining that the first circuitry or the second circuitry is not operating or that the operating condition thereof is not normal.
However, it has been known in the art of construction machine to implement processing circuitry configured to determine, with respect to at least one of the first circuitry and the second circuitry, at least one of whether the at least one of the first circuitry and the second circuitry is operating and whether an operating condition thereof is normal; and
third circuitry configured to make a notification indicating that an operation of the first circuitry or the second circuitry is restricted in response to the processing circuitry determining that the first circuitry or the second circuitry is not operating or that the operating condition thereof is not normal, as suggested by Kurihara, which discloses processing circuitry (FIG. 3 the controller 100) configured to determine, with respect to at least one of the first circuitry and the second circuitry, at least one of whether the at least one of the m first circuitry and the second circuitry is operating and whether an operating condition thereof is normal (Kurihara: [0156]-[0157], [0164]-0168], [0173], [0186]-[0188], [0192], [0201]-[0213], and FIG. 25-29: a display example of the display device 50 after the reflecting member 300 has moved around the surroundings of the dump truck 1 in the operation checking mode and it has been determined that the operating states of all radar devices 20 are good. As illustrated in FIG. 25, when it is determined that the operating states of all radar devices 20 are good, the detection area 20C is not ; and
third circuitry (Kurihara: [0156]-[0157], [0164]-0168], [0173], [0186]-[0188], [0192], [0201]-[0213], and FIG. 25-29: The icon 53M is displayed in a different form from the icon 53F. In the present embodiment, the icon 53M is yellow, for example, and blinks. In this manner, in the normal operation state after the operation checking mode ends, the display device 50 displays the icon 53M which is warning information indicating the presence of a radar device which is determined to be not good in the operation checking mode) to make a notification indicating that an operation of the first circuitry or the second circuitry is restricted in response to the processing circuitry determining that the first circuitry or the second circuitry is not operating or that the operating condition thereof is not normal (Kurihara: [0156]-[0157], [0164]-0168], [0173], [0186]-[0188], [0192], [0201]-[0213], and FIG. 25-29: when it is determined that the operating states of all radar devices 20 are determined to be good, the icon (53F) is removed. However, when it is determined that the operating state of a partial radar device 20 among the plurality of radar devices 20 is not good, the icon 53M is displayed as illustrated in FIG. 27. The icon 53M is displayed in a different form from the icon 53F. In the present embodiment, the icon 53M is yellow, for example, and blinks. In this manner, in the normal operation state after the operation checking mode ends, the display device 50 displays the icon 53M which is warning information indicating the presence of a radar device which is determined to be not good in the operation checking mode).
Ishimoto, Ishimoto II, and Kurihara, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the excavator machine of Ishimoto and Ishimoto II to include processing circuitry configured to determine, with respect to at least one of the first circuitry and the second circuitry, at least one of whether the at least one of the first circuitry and the second circuitry is operating and whether an operating condition thereof is normal; and third circuitry configured to make a notification indicating that an operation of the first circuitry or the second circuitry is restricted in response to the processing circuitry determining that the first circuitry or the second circuitry is not operating or that the operating condition thereof is not normal, as suggested by Kurihara. The motivation for this is to inform a user an operating status of sensing devices.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kojima et al., US 6,327,522 B1, discloses display apparatus for vehicle.
Shervey et al., US 8,248,263 B2, discloses personnel safety utilizing time variable frequencies.
Mitsuta et al., US 2013/0141581 A1, discloses work vehicle periphery monitoring apparatus
Ishimoto et al., US 2015/0175071 A1, discloses environment monitoring device for operating machinery.
R. Terry Dunlay discloses obstacle avoidance perception processing for the autonomous land vehicle.
Orlov et al. discloses Machine Vision System for Autonomous Agricultural Vehicle. 
Ross et al. discloses Online novelty-based visual obstacle detection for field robotics. 
Zhao et al. discloses Omni-Directional Obstacle Detection for Vehicles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668. The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/QUANG PHAM/Primary Examiner, Art Unit 2684